Case 1:20-cv-03017-JPH-DML Document 13 Filed 01/12/21 Page 1 of 3 PageID #: 73




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

BRADLEY L. HINES,                             )
                                              )
                            Plaintiff,        )
                                              )
                       v.                     )   No. 1:20-cv-03017-JPH-DML
                                              )
FAYETTE SUPERIOR COURT,                       )
                                              )
                            Defendant.        )


                                  ORDER ON MOTIONS

             I.     Denying Motion for Redaction of Personal Identifiers

      Plaintiff Bradley Hines has filed a motion requesting the "Clerks Office

[to] open a miscellaneous case so that an omnibus motion to redact personal

identifiers may be filed." Dkt. [11]. Mr. Hines has not identified any personal

identifiers that require redaction. See id. This motion is therefore DENIED.

Mr. Hines may file a motion in each appropriate case specifying what needs

redacted. See Fed. R. Civ. P. 5.2.

       II.        Denying Request to Proceed on Appeal In Forma Pauperis

      Mr. Hines also seeks leave to proceed on appeal without prepaying the

appellate fees. Dkt. [12]. However, an appeal may not be taken in forma

pauperis if the trial court certifies that the appeal is not taken in "good faith."

28 U.S.C. § 1915(a)(3). "Good faith" in the context of § 1915(a)(3), refers to the

"more common legal meaning of the term, in which to sue in bad faith means

merely to sue on the basis of a frivolous claim." Lee v. Clinton, 209 F.3d 1025,



                                          1
Case 1:20-cv-03017-JPH-DML Document 13 Filed 01/12/21 Page 2 of 3 PageID #: 74




1026 (7th Cir. 2000). In other words, § 1915(a)(3)'s "good faith" determination

is not about the plaintiff's sincerity in requesting appellate review. See

Coppedge v. United States, 369 U.S. 438, 444–45 (1962). A sincere litigant still

lacks objective "good faith" under § 1915(a)(3) if his claim is one that "no

reasonable person could suppose to have any merit." Lee, 209 F.3d at 1026.

      Under this standard, Mr. Hines' request to appeal in forma pauperis must

be denied. He seeks to appeal the Court's judgment dismissing his case for

failure to state a claim. See dkt. 12; dkt. 4; dkt. 8. But Mr. Hines has not

pleaded facts that could support a claim because Defendant Fayette County

Superior Court, as a division of the State of Indiana, is not a "person" subject

to suit under 42 U.S.C. § 1983. See dkt. 4 at 3; dkt. 8. Therefore, after

screening and offering Mr. Hines an opportunity to respond, the Court

appropriately dismissed this case. See, e.g., Brooks-Ngwenya v. Indianapolis

Pub. Sch., 776 F. App'x 373, 374 (7th Cir. 2019) (affirming dismissal after

district court gave plaintiff "an opportunity to explain why it should not dismiss

for failure to state a claim"). There is no objectively reasonable argument that

Mr. Hines' proposed appeal has merit, so this appeal is not taken in "good

faith," and the motion for leave to proceed on appeal in forma pauperis, dkt.

[12], is DENIED.

      The Court notes that Mr. Hines has not filed a notice of appeal. If Mr.

Hines wishes to appeal his case, he must comply with the Federal Rules of

Appellate Procedure, including Rule 3(a)(1) requiring him to "fil[e] a notice of




                                         2
Case 1:20-cv-03017-JPH-DML Document 13 Filed 01/12/21 Page 3 of 3 PageID #: 75




appeal with the district clerk within the time allowed by Rule 4."

SO ORDERED.

Date: 1/12/2021




Distribution:

BRADLEY L. HINES
611 W. 29th St.
Connersville, IN 47331




                                        3
